UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 28, 2013 (Unaudited) Common Stocks97.9% Shares Value ($) Automobiles & Components.8% Cooper Tire & Rubber 16,127 407,691 Dorman Products 6,505 227,415 Gentex 47,483 890,306 Tesla Motors 21,088 a,b 734,495 Thor Industries 6,833 256,852 Banks2.1% BancorpSouth 17,638 a 269,861 Bank of the Ozarks 44,614 1,712,731 MetroCorp Bancshares 103,000 b 1,065,020 Nationstar Mortgage Holdings 13,739 a 529,364 Ocwen Financial 5,624 b 221,698 PrivateBancorp 27,431 491,289 Texas Capital Bancshares 42,836 b 1,810,249 Western Alliance Bancorp 43,091 b 573,110 Capital Goods10.3.% A.O. Smith 4,069 291,056 AAR 11,984 210,559 Acuity Brands 29,664 2,021,009 Air Lease 31,579 b 858,001 American Railcar Industries 9,903 432,167 Apogee Enterprises 8,840 227,984 Astec Industries 5,415 192,828 AZZ 6,590 294,309 Barnes Group 56,672 1,508,042 Beacon Roofing Supply 52,385 b 1,933,006 Belden 4,609 232,109 Blount International 41,042 b 618,503 Chart Industries 29,831 b 2,164,538 DigitalGlobe 7,784 b 203,007 Donaldson 29,655 1,068,470 EMCOR Group 6,250 241,063 ExOne 7,810 a 212,354 GenCorp 47,581 a,b 573,351 Generac Holdings 22,472 774,160 Graham 13,267 308,988 H&E Equipment Services 21,482 418,040 Hexcel 10,326 b 281,384 Manitowoc 43,298 801,879 MasTec 8,240 b 247,942 Middleby 19,694 b 2,940,511 MRC Global 7,317 224,778 Mueller Water Products, Cl. A 59,160 332,479 Orbital Sciences 74,000 b 1,093,720 Polypore International 1,518 a,b 58,109 Primoris Services 47,477 890,194 Proto Labs 47,799 a 2,222,176 RBC Bearings 35,186 b 1,753,670 Regal-Beloit 9,913 766,077 Tennant 6,190 288,887 Textainer Group Holdings 10,342 a 418,230 Titan International 53,817 a 1,136,077 Titan Machinery 23,186 a,b 655,004 TriMas 7,207 b 206,769 Triumph Group 3,950 289,970 United Rentals 22,083 b 1,179,453 Valmont Industries 1,465 230,811 Wabash National 20,935 b 199,720 Westport Innovations 47,925 a,b 1,386,949 Commercial & Professional Services5.5% Advisory Board 33,551 b 1,704,727 Brink's 40,500 1,071,225 Casella Waste Systems, Cl. A 261,000 b 1,221,480 Healthcare Services Group 87,685 2,113,208 InnerWorkings 102,699 a,b 1,516,864 Mine Safety Appliances 4,815 225,583 Mobile Mini 62,786 b 1,690,199 On Assignment 12,303 b 268,944 Performant Financial 32,566 431,500 Ritchie Brothers Auctioneers 60,525 a 1,378,760 Rollins 101,060 2,476,981 Steelcase, Cl. A 7,520 106,408 Team 44,477 b 1,950,761 UniFirst 2,795 233,494 WageWorks 31,504 743,809 Consumer Durables & Apparel3.0% Brunswick 28,826 1,050,420 Callaway Golf 256,100 a 1,720,992 Carter's 3,923 b 221,296 Fifth & Pacific 37,395 b 676,476 G-III Apparel Group 8,070 b 294,555 Hanesbrands 5,400 b 214,056 Harman International Industries 9,651 409,685 Jarden 2,996 b 186,082 KB Home 12,129 226,691 La-Z-Boy 39,754 728,293 Meritage Homes 21,211 b 858,833 Movado Group 20,031 721,917 Quiksilver 39,479 b 246,744 Ryland Group 6,132 219,035 SodaStream International 16,630 a,b 791,422 Steven Madden 8,848 b 390,108 Tumi Holdings 18,039 a 426,442 Consumer Services4.7% AFC Enterprises 5,617 b 168,510 BJ's Restaurants 29,843 b 918,866 Bloomin' Brands 40,250 a 692,702 Bravo Brio Restaurant Group 78,350 b 1,181,518 Cheesecake Factory 40,445 1,401,015 Chuy's Holdings 36,700 a 1,046,317 Coinstar 26,575 a,b 1,360,374 Del Frisco's Restaurant Group 18,231 320,683 Domino's Pizza 4,843 230,624 Grand Canyon Education 85,581 b 2,049,665 Interval Leisure Group 12,222 255,073 Jack in the Box 6,841 b 216,586 Krispy Kreme Doughnuts 37,770 b 498,564 Marriott Vacations Worldwide 21,745 b 897,199 Panera Bread, Cl. A 9,316 b 1,499,410 SHFL Entertainment 37,484 b 594,496 Sonic 20,802 b 234,855 Sotheby's 31,625 1,209,024 Diversified Financials2.9% Affiliated Managers Group 7,041 b 1,029,605 Encore Capital Group 6,661 b 196,833 Financial Engines 84,597 a 2,764,631 HFF, Cl. A 23,137 424,795 MarketAxess Holdings 45,904 1,793,010 Portfolio Recovery Associates 19,717 b 2,305,410 Stifel Financial 9,455 b 326,576 WisdomTree Investments 39,711 b 361,370 Energy6.0% Bill Barrett 16,402 a,b 296,056 Bonanza Creek Energy 69,473 b 2,350,272 Cheniere Energy 13,352 b 284,398 Dril-Quip 30,054 b 2,471,341 Geospace Technologies 15,150 b 1,474,398 Gulfport Energy 74,652 b 3,057,000 Halcon Resources 256,914 a,b 1,824,089 Oasis Petroleum 45,645 b 1,675,172 Pacific Drilling 41,153 b 384,781 PDC Energy 9,145 b 426,523 Rosetta Resources 23,348 b 1,136,581 SM Energy 25,211 1,459,213 Superior Energy Services 59,875 b 1,583,694 Targa Resources 3,757 229,177 Exchange-Traded Funds.4% iShares Russell 2000 Index Fund 14,411 a Food & Staples Retailing1.1% Fresh Market 21,358 b 995,710 Susser Holdings 15,319 b 678,325 United Natural Foods 35,350 b 1,789,417 Food, Beverage & Tobacco1.1% Boulder Brands 59,980 a,b 511,030 J&J Snack Foods 24,034 1,663,633 TreeHouse Foods 20,966 b 1,224,205 Health Care Equipment & Services15.5% Abaxis 41,416 1,756,867 Acadia Healthcare 13,577 b 369,566 Accuray 194,600 a,b 830,942 Air Methods 18,579 832,153 Allscripts Healthcare Solutions 62,674 b 797,213 AMN Healthcare Services 16,275 b 229,478 Analogic 3,122 231,621 athenahealth 26,766 a,b 2,510,383 Bio-Reference Labs 48,220 a,b 1,276,866 BioScrip 96,827 b 1,060,256 Brookdale Senior Living 11,850 b 328,008 Cantel Medical 66,679 2,075,717 Capital Senior Living 32,459 b 746,557 Cardiovascular Systems 26,596 b 420,483 Chemed 28,680 2,213,809 Community Health Systems 6,245 263,914 Cynosure, Cl. A 7,120 b 201,710 DexCom 75,065 b 1,120,720 Endologix 43,181 b 650,306 GenMark Diagnostics 37,967 a,b 395,996 Greenway Medical Technologies 39,395 a 624,411 Haemonetics 39,605 b 1,633,706 HealthSouth 9,237 b 222,796 HeartWare International 2,554 b 218,163 HMS Holdings 57,715 b 1,673,158 Hologic 72,200 b 1,576,126 IDEXX Laboratories 12,057 b 1,110,691 Insulet 29,170 b 658,367 IPC The Hospitalist 61,129 b 2,549,080 MedAssets 12,169 b 224,761 Medidata Solutions 80,330 b 4,186,799 MEDNAX 23,721 a,b 2,030,992 MWI Veterinary Supply 18,525 b 2,338,966 Neogen 57,353 b 2,685,268 Novadaq Technologies 57,052 b 565,385 Omnicell 94,445 b 1,701,899 Sirona Dental Systems 3,024 b 214,764 Spectranetics 50,472 b 916,066 STAAR Surgical 206,300 b 1,111,957 Team Health Holdings 29,724 b 995,457 TearLab 25,907 a,b 153,369 Thoratec 25,800 b 908,418 Vanguard Health Systems 64,811 b 963,739 Vocera Communications 33,069 872,029 Household & Personal Products.1% Spectrum Brands Holdings 4,316 Insurance.4% Radian Group 28,823 253,931 RLI 5,400 372,276 Stewart Information Services 27,900 a 645,885 Materials3.1% American Vanguard 14,097 437,430 Axiall 9,650 545,997 Balchem 47,035 1,896,922 Chemtura 10,662 b 214,519 Clearwater Paper 4,725 b 228,643 Cytec Industries 4,022 291,153 Eagle Materials 15,150 974,296 Flotek Industries 31,050 a,b 435,942 Headwaters 23,728 b 223,280 Louisiana-Pacific 16,151 b 338,686 Minerals Technologies 5,454 219,469 Packaging Corporation of America 5,943 248,299 PolyOne 25,051 570,912 Sealed Air 21,905 486,510 Sensient Technologies 32,557 1,201,679 Texas Industries 10,852 a,b 629,958 US Silica Holdings 35,664 a 876,978 Media.2% Cinemark Holdings 7,314 203,329 Lamar Advertising, Cl. A 5,601 b 258,990 Pharmaceuticals, Biotech & Life Sciences5.6% Aegerion Pharmaceuticals 8,224 b 247,707 Alkermes 34,678 b 752,860 Alnylam Pharmaceuticals 9,635 b 228,253 Arena Pharmaceuticals 32,971 a,b 276,627 ARIAD Pharmaceuticals 11,772 b 247,565 Auxilium Pharmaceuticals 91,800 b 1,565,190 Cepheid 67,453 b 2,457,313 Covance 3,643 b 242,587 Emergent BioSolutions 64,750 b 1,002,977 Exact Sciences 19,635 b 209,702 ICON 13,160 b 410,066 Illumina 17,400 b 872,262 Infinity Pharmaceuticals 6,422 b 265,164 Keryx Biopharmaceuticals 32,368 b 208,126 Medicines 13,570 b 431,662 Medivation 4,080 b 200,491 Nektar Therapeutics 28,852 b 267,458 Neurocrine Biosciences 22,589 b 238,992 Orexigen Therapeutics 39,227 b 233,793 Pacira Pharmaceuticals 11,404 b 249,291 PAREXEL International 89,103 b 3,090,983 PerkinElmer 6,625 226,376 Pharmacyclics 2,750 b 241,395 Santarus 24,082 b 319,568 Seattle Genetics 19,185 a,b 539,866 Synergy Pharmaceuticals 37,143 b 203,172 Techne 35,867 2,438,598 Real Estate.7% Geo Group 7,009 242,091 Howard Hughes 18,194 b 1,397,117 Jones Lang LaSalle 2,711 261,991 Ryman Hospitality Properties 5,466 244,604 Retailing5.7% Conn's 18,959 a,b 607,446 Five Below 12,733 a 506,773 Hibbett Sports 34,474 a,b 1,821,606 HomeAway 7,931 b 233,965 Lithia Motors, Cl. A 17,067 701,453 LKQ 173,151 b 3,669,070 Lumber Liquidators Holdings 13,750 a,b 813,862 Monro Muffler Brake 31,656 a 1,172,855 PEP Boys-Manny Moe & Jack 75,500 b 840,315 Pier 1 Imports 9,203 206,791 Restoration Hardware Holdings 11,549 a 445,907 Shutterfly 59,412 a,b 2,571,352 Stage Stores 9,124 225,272 Stein Mart 33,473 284,855 Tile Shop Holdings 38,286 a,b 674,982 Ulta Salon Cosmetics & Fragrance 13,262 1,174,483 Vitamin Shoppe 36,434 b 1,914,607 Semiconductors & Semiconductor Equipment2.8% Advanced Energy Industries 2,115 b 38,155 Applied Micro Circuits 33,025 b 262,549 Cabot Microelectronics 24,090 823,155 Cavium 33,904 a,b 1,251,736 Diodes 14,248 b 283,963 Exar 25,788 b 303,009 Fairchild Semiconductor International 18,085 b 257,892 Monolithic Power Systems 11,099 272,924 Power Integrations 28,165 1,177,579 Rudolph Technologies 7,080 b 78,022 Semtech 62,490 b 1,910,319 Silicon Laboratories 12,697 b 527,179 Ultratech 28,197 b 1,155,513 Veeco Instruments 13,435 a,b 428,711 Software & Services17.2% ACI Worldwide 4,784 b 219,155 Active Network 139,000 b 651,910 Angie's List 47,236 a,b 805,846 AOL 22,044 b 813,424 Aspen Technology 36,375 b 1,118,895 Bottomline Technologies 75,943 b 2,060,334 CACI International, Cl. A 16,500 b 837,375 Cadence Design Systems 15,980 b 226,277 Cass Information Systems 22,499 961,832 CommVault Systems 15,071 b 1,114,500 Concur Technologies 43,345 a,b 3,042,819 Constant Contact 18,980 a,b 268,187 Cornerstone OnDemand 49,738 b 1,684,129 CoStar Group 18,145 b 1,827,927 DealerTrack Technologies 49,195 b 1,450,761 Demandware 21,409 a 566,268 E2open 30,265 a 598,036 Ebix 43,290 a 693,939 EPAM Systems 19,688 413,054 ExactTarget 23,183 516,981 ExlService Holdings 40,861 b 1,236,862 FactSet Research Systems 11,238 a 1,093,345 FleetCor Technologies 3,519 b 245,661 Fleetmatics Group 29,070 690,412 Guidewire Software 20,148 736,409 Hollysys Automation Technologies 21,078 a,b 262,843 Imperva 7,593 b 277,144 Infoblox 21,930 462,504 Interactive Intelligence Group 46,916 b 1,952,175 Interxion Holding 24,745 b 611,944 Liquidity Services 30,421 a,b 1,035,835 Manhattan Associates 4,054 b 283,212 Market Leader 51,219 b 381,069 MAXIMUS 44,247 3,220,296 Mentor Graphics 12,934 b 229,061 NetScout Systems 8,636 b 219,613 NetSuite 30,939 b 2,159,233 NeuStar, Cl. A 5,335 b 233,940 Pegasystems 21,847 598,389 PRGX Global 61,922 b 402,493 Rackspace Hosting 9,704 b 542,065 SciQuest 50,468 b 966,462 SolarWinds 12,668 b 715,235 Sourcefire 15,376 a,b 824,615 SPS Commerce 32,670 b 1,221,531 Synchronoss Technologies 8,024 b 242,084 Take-Two Interactive Software 14,889 b 217,975 Travelzoo 32,000 a,b 674,240 Tyler Technologies 66,958 b 3,776,431 Ultimate Software Group 63,867 b 6,276,211 Verint Systems 29,850 b 1,019,974 Web.com Group 11,616 b 198,401 WebMD Health 14,654 b 323,853 Yelp 25,227 a 559,787 Technology Hardware & Equipment4.2% 3D Systems 5,115 b 189,032 CalAmp 21,464 b 235,031 Cognex 7,450 306,865 Digi International 79,215 b 781,060 FARO Technologies 18,885 b 799,780 FEI 12,679 803,088 Finisar 17,444 a,b 255,555 Fusion-io 10,805 a,b 182,388 InvenSense 2,932 a,b 35,243 IPG Photonics 19,736 a 1,170,148 Ixia 47,169 b 956,588 JDS Uniphase 15,248 b 215,912 Maxwell Technologies 42,315 a,b 370,256 National Instruments 68,392 2,057,231 Procera Networks 23,919 b 279,852 Riverbed Technology 49,357 b 754,175 Ruckus Wireless 34,930 a 746,105 Sonus Networks 87,382 b 214,086 Stratasys 22,214 a 1,402,592 Synaptics 29,957 b 1,041,305 Uni-Pixel 8,955 b 211,338 Telecommunication Services.4% 8x8 68,072 a,b 411,836 Cogent Communications Group 21,135 531,545 Meru Networks 59,404 b 265,536 Transportation4.1% Allegiant Travel 23,841 1,914,194 AMERCO 1,778 267,962 Avis Budget Group 28,971 b 677,052 Echo Global Logistics 128,553 b 2,397,514 Forward Air 19,045 718,377 Genesee & Wyoming, Cl. A 21,360 b 1,912,147 Marten Transport 58,978 1,220,845 Old Dominion Freight Line 17,392 b 625,242 Quality Distribution 18,611 b 146,841 Roadrunner Transportation Systems 10,062 b 229,212 Ryder System 7,378 414,644 Saia 8,047 b 258,550 Spirit Airlines 27,415 b 555,154 Swift Transportation 41,640 b 563,389 US Airways Group 68,262 a,b 916,759 Total Common Stocks (cost $253,904,507) Investment of Cash Collateral for Securities Loaned14.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $43,929,420) 43,929,420 c Total Investments (cost $297,833,927) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At February 28, 2013, the value of the fund's securities on loan was $44,174,039 and the value of the collateral held by the fund was $45,562,445, consisting of cash collateral of $43,929,420 and U.S. Government & Agency securities valued at $1,633,025. b Non-income producing security. c Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $52,472,527 of which $56,433,079 related to appreciated investment securities and $3,960,552 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 17.2 Health Care Equipment & Services 15.5 Money Market Investment 14.0 Capital Goods 10.3 Energy 6.0 Retailing 5.7 Pharmaceuticals, Biotech & Life Sciences 5.6 Commercial & Professional Services 5.5 Consumer Services 4.7 Technology Hardware & Equipment 4.2 Transportation 4.1 Materials 3.1 Consumer Durables & Apparel 3.0 Diversified Financials 2.9 Semiconductors & Semiconductor Equipment 2.8 Banks 2.1 Food, Beverage & Tobacco 1.1 Food & Staples Retailing 1.1 Automobiles & Components .8 Real Estate .7 Exchange-Traded Funds .4 Insurance .4 Telecommunication Services .4 Media .2 Household & Personal Products .1 † Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 298,975,346 - - Equity Securities - Foreign Common Stocks+ 6,097,781 - - Exchange-Traded Funds 1,303,907 - - Mutual Funds 43,929,420 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/ James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
